Title: To Benjamin Franklin from Le Couteulx & Cie., 2 July 1783
From: Le Couteulx & Cie.
To: Franklin, Benjamin


          
            Monsieur
            Paris 2. Juillet 1783
          
          Nous Sommes Vraiment embarrassées pour repondre à la Lettre que vous nous avez fait
            l’honneur de nous écrire le 2. Juillet nous Sentons Toute l’Importance pour le bien des
            Etats unis de Laisser retourner Sans payement aucunes des
            Traittes que Mr. Morris peut avoir fourni Sur Monsieur Grand en Sa qualité de
            Sur-Intendant des finances & le mauvais Effet qui pourroit en resulter. Nous avons
            remis à Mr. Morris la notte exacte des fonds qui Sont entre nos mains et Il nous à
            Expressement ordonné de les Tenir à Sa disposition. Par consequent nous ne pouvons Sans aucune
            raison quelconque nous dispenser d’acquitter ces memes dispositions lorsqu’elles
            pourront nous etre présentés. Dans cette position des choses Monsieur nous Croyons ne
            pouvoir prendre aucun Engagement positif, mais Lorsque l’Echeance des Traittes Sur Mr.
            Grand aura Lieu S’il se Trouvoit forcé d’en Laisser protester quelq’une nous le prierons
            de nous renvoyer les porteurs et nous les payerons pour l’honneur de Mr. Morris Si ses
            dispositions Subsequentes nous le permetent.
          Nous avons l’honneur d’Etre avec Respect Monsieur Vos trés humbles et très obt.
            Serviteurs
          
            Le Couteulx & Comp
          
          
            P.S. Depuis cette Lettre
              écritte nous devons vous prevenir que le Capitaine Barney arrivé aujourd’huy nous á
              apporté l’avis d’Environ Sept cents mille Livres Traittes de Monsieur Morris et que nous devons
              Croire par consequent que les dispositions dudit Sieur pour le Surplus des fonds entre
              nos mains ne Tardera pas à parroitre./.
          
        